DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-30 are pending.
Election/Restrictions

Applicant's election without traverse of Group I, claims 1-16, directed to a process, in the reply filed on 05/26/2022 is acknowledged. The election was made without traverse.
The requirement is therefore made FINAL.
Claims 17-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1-16 are under current examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.
Claims 1-16 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating symptoms associated with COVID-19, does not reasonably provide enablement for prophylactic (preventing) treatment of COVID-19. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  (See In re Sichert, 196 USPQ 209 (CCPA 1977) with respect to prevention of cancers).  
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993), as cited above. 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404, as cited previously.   
As applied to the instant fact situation:
(A) the instant claims are sufficiently broad so as to embrace a method of using the active compound for the prophylactic or preventing COVID-19.    While such “prevention” might theoretically be possible under strictly controlled laboratory or in vitro conditions, as a practical matter it is extremely risky and nearly impossible to achieve in the “real world” in which patients live;
	(B) the nature of the invention is a method of treating or prophylactic (preventing) treatment of COVID-19; 
(C) the state of the prior art is such that methods of treating COVID-19 with compound of the instant claims is known, however, all methods are related to treating and not preventing; 
(D) the level of one of ordinary skill in the art is that of a graduate level scientist or trained medical clinician; 
(E) the level of predictability in the art is low, as is true for chemical compositions, particularly when used to treat a human or mammal; 
(F) the amount of direction for treating or preventing provided by the inventors is limited to treating when already the symptoms or virus is present. No data is provided with any of the compounds for demonstrating claimed method in relation to prevention;
(G) the existence of working examples is limited to treating when already the symptoms or virus is present; and 
(H) thus, an undue amount of experimentation would be required to use the invention based upon the content of the disclosure.
	Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents predictably could be used to prevent covid-19 as contained in the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the instant application a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sommer (US 11045434; effective filing date 11/13/2020, which is before the effective filing date of the instant continuation application 12/15/2021).
Sommer discloses treating COVID-19 (includes , symptoms associated with it) and symptoms associated with it comprising administering through inhalation and/or intranasally (i.e. locally administering to the lungs) a composition comprising niclosamide ethanolamine, polyvinylpyrrolidone, beta cyclodextrin, pH adjusting agent, glycerol, citric acid etc. and administered with examples through nebulizer aerosol (composition with spray dried material) wherein the size of the material is about 5 micrometer (entire patent; especially abstract, claims, col 91-100).  Although Sommer is silent about compound as crystalline, the cited prior art teaches same compound with same charges as in the instant claims.  Therefore, the compound of the cited prior art is also expected to be crystalline, whether recognized by the cited prior art or not. 
With regard to limitations of the instant claims of treating symptoms digestive ---respiratory-Since the cited prior teaches treating all symptoms of COVID19, the cited prior art reads on treating digestive ---respiratory symptoms of the instant claims. Importantly, as the cited prior art teaches treating same disease using same compound and composition as in the instant claims, the symptoms, which are the result of the disease are expected to be treated once the disease is treated.
Since the cited prior art reads on all the limitations of the instant claims 1-16, these claims are anticipated. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623